If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PAUL M. HANYSZ,                                                       UNPUBLISHED
                                                                      August 11, 2022
               Plaintiff-Appellant,

v                                                                     No. 357584
                                                                      Ingham Circuit Court
HEATHER A. ZAK,                                                       LC No. 20-000720-NH

               Defendant-Appellee.


Before: SWARTZLE, P.J., and RONAYNE KRAUSE and GARRETT, JJ.

PER CURIAM.

        Plaintiff, Paul Hanysz, sued defendant, Dr. Heather Zak, for various malpractice claims
arising out of Zak’s services as a psychologist in connection with a separate custody action
between Hanysz and his former partner. Zak moved for summary disposition under MCL
2.116(C)(7) (immunity granted by law), and the trial court granted her motion under the doctrine
of witness immunity. We agree with the trial court that Counts I and V of Hanysz’s complaint,
which involve an affidavit that Zak filed in family court recommending that Hanysz’s parenting
time be suspended, were barred by witness immunity. But the remaining claims addressed Zak’s
professional conduct as the family therapist, were unrelated to the affidavit, and, with one possible
exception, were not barred by witness immunity. Accordingly, we affirm in part, reverse in part,
and remand for further proceedings.

                                        I. BACKGROUND

        This case arises from Zak’s provision of professional services in connection with lengthy,
contentious litigation over custody and parenting time of PH, the minor child of Hanysz and his
former partner, Michelle A. Pursley. Hanysz and Pursley agreed in 2010 to joint legal custody,
with Pursley having sole physical custody and Hanysz having parenting time. In the custody order,
the parties agreed to “participate in joint counseling with David Fugate or other mutually-agreed
upon therapist in an effort to improve their ability to co-parent, and to resolve specific disputes as
they arise . . . .” In 2011, Hanysz and Pursley agreed to switch from Fugate to Zak as their family
therapist. Along with providing family counseling, Zak provided individual therapy to Hanysz
and PH. According to Hanysz, PH’s behavior deteriorated after participating in therapy with Zak,



                                                 -1-
and, in August 2018, Hanysz contacted Zak and withdrew his consent for Zak to continue to treat
PH. Hanysz claimed that Zak continued treating PH against his wishes.

        In September 2018, the police responded to Hanysz’s residence after PH called the police
and reported that Hanysz had “slammed” her head into a door. The police informed Child
Protective Services (CPS) of the incident. Around this time, Zak also sent two reports to CPS
involving suspected child abuse of PH perpetrated by Hanysz, based on disclosures PH made
during their therapy sessions. Soon after the incident involving the police, Pursley moved to
suspend Hanysz’s parenting time. Attached to her motion was an affidavit from Zak in which Zak
recommended that Hanysz’s overnight parenting time be suspended.

        Hanysz filed an eight-count complaint in which he alleged various forms of negligence,
intentional infliction of emotional distress (IIED), breach of fiduciary duty, and unjust enrichment.
The crux of his complaint was that Zak had been negligent and unethical in her performance as a
therapist, in her treatment of PH after Hanysz revoked his consent to treatment, and in her
parenting-time recommendation. Hanysz attached an affidavit of merit1 from a licensed
psychologist who opined that Zak had been negligent and violated many standards of care and
ethical guidelines as a therapist. The psychologist who authored the affidavit of merit indicated
that he had reviewed Zak’s 2018 affidavit; the affidavit of merit did not indicate any other source
of the psychologist’s information about Hanysz’s allegations. Zak moved for summary disposition
under MCR 2.116(C)(7), arguing that she was entitled to absolute witness/quasi-judicial immunity.

        Zak pointed to our decision in Diehl v Danuloff, 242 Mich App 120, 133; 618 NW2d 83
(2000), in which we held “that a court appointed psychologist . . . ordered to conduct a
psychological evaluation and submit a recommendation to the trial court in a custody proceeding
is entitled to absolute quasi-judicial immunity.” Zak argued that Diehl applied and barred
Hanysz’s claims. Zak also argued that she was a “mandatory reporter” and that, once PH disclosed
allegations of child abuse to her, she had to report them to CPS. Hanysz opposed Zak’s motion
because Zak had not been appointed by the family court to conduct evaluations or give parenting-
time recommendations, thereby making Diehl inapposite.

        The trial court granted Zak’s motion for summary disposition on Counts I to VII. The court
determined that quasi-judicial immunity under Diehl did not apply to Zak because making custody
recommendations fell outside the scope of the original custody order. Instead, the court ruled that
witness immunity applied to Zak’s affidavit and that, apart from Count VIII for unjust enrichment,
the entirety of Hanysz’s complaint centered on the affidavit. Therefore, the court granted Zak’s
motion for summary disposition with respect to all claims except for Count VIII. The parties
subsequently stipulated to entry of an order dismissing Count VIII.2 This appeal followed.




1
  In a medical malpractice action, the plaintiff must file an affidavit of merit together with a
complaint. Young v Sellers, 254 Mich App 447, 450; 657 NW2d 555 (2002); MCL 600.2912d(1).
2
 In the stipulated order, Hanysz preserved his appellate rights with respect to the dismissal of
Counts I to VII of his complaint. The dismissal of Count VIII is not before us.


                                                -2-
                                 II. STANDARD OF REVIEW

       We review de novo a trial court’s decision on a motion for summary disposition. Dextrom
v Wexford Co, 287 Mich App 406, 416; 789 NW2d 211 (2010). “De novo review means that we
review the legal issue independently” and without deference to the trial court. Wright v Genesee
Co, 504 Mich 410, 417; 934 NW2d 805 (2019). Summary disposition is proper under MCR
2.116(C)(7) when one party is entitled to “immunity granted by law.” MCR 2.116(C)(7).

       When reviewing a motion for summary disposition under MCR 2.116(C)(7), the
       court must accept the nonmoving party’s well-pleaded allegations as true and
       construe the allegations in the nonmovant’s favor to determine whether any factual
       development could provide a basis for recovery. The court must consider any
       pleadings, affidavits, depositions, admissions, or other documentary evidence that
       has been submitted by the parties, however, the moving party is not required to file
       supportive material. [Diehl, 242 Mich App at 123 (citations omitted).]

“This Court also reviews de novo the applicability of legal doctrines, and claims of immunity.”
Estate of Voutsaras v Bender, 326 Mich App 667, 672; 929 NW2d 809 (2019) (citations omitted).

                                        III. IMMUNITY

        On appeal, Hanysz argues that Zak’s affidavit was not protected by immunity and that,
even if the affidavit were protected, many of Hanysz’s claims addressed matters beyond the
affidavit.

       “Michigan courts have previously recognized the doctrine of quasi-judicial immunity in
various circumstances.” Diehl, 242 Mich App at 127.

       [Q]uasi-judicial immunity as developed by the common law has at least two
       somewhat distinct branches: one branch focuses on the nature of the job-related
       duties, roles, or functions of the person claiming immunity, and one branch focuses
       on the fact that the person claiming immunity made statements or submissions in
       an underlying judicial proceeding. [Denhof v Challa, 311 Mich App 499, 511; 876
       NW2d 266 (2015).]

Under this second branch, “witnesses who testify during the course of judicial proceedings enjoy
quasi-judicial immunity.” Maiden v Rozwood, 461 Mich 109, 134; 597 NW2d 817 (1999).3

       Witnesses who are an integral part of the judicial process ‘are wholly immune from
       liability for the consequences of their testimony or related evaluations.’ Statements
       made during the course of judicial proceedings are absolutely privileged, provided
       they are relevant, material, or pertinent to the issue being tried. Falsity or malice
       on the part of the witness does not abrogate the privilege. The privilege should be


3
  Maiden was a consolidated case. The relevant portions of Maiden cited in this opinion relate to
the Reno v Chung portion of the decision.


                                               -3-
       liberally construed so that participants in judicial proceedings are free to express
       themselves without fear of retaliation. [Id. (citations omitted).]

Immunity for statements made during judicial proceedings “extends to every step in the proceeding
and covers anything that may be said in relation to the matter at issue, including pleadings and
affidavits.” Couch v Schultz, 193 Mich App 292, 295; 483 NW2d 684 (1992) (emphasis added).

        In Diehl, 242 Mich App at 128, we addressed “whether quasi-judicial immunity applies to
psychologists appointed by the court to perform custody evaluations and provide recommendations
in custody proceedings . . . .” Recognizing that “[w]ith virtual uniformity, courts in other
jurisdictions have granted quasi-judicial immunity to individuals who perform functions analogous
to those performed by defendant in the present case,” we held that the immunity extended to
psychologists such as the defendant. Id. at 129, 133. We reasoned that “the trial court appointed
defendant to assist in the custody determination by evaluating the children’s familial unit,
following any procedure he deemed appropriate,” and, “[i]n acting pursuant to his court
appointment, defendant served as ‘an arm of the court’ and ‘performed a function integral to the
judicial process.’ ” Id. at 132-133 (citations omitted). We noted, however, an important aspect of
the defendant psychologist’s role for the court:

       [D]efendant was appointed by the trial court to act as a factfinder and provide
       information essential to the decision-making process. In contrast to a psychologist
       who is appointed by the court to render treatment to a party or individual, a
       remedial function arguably unrelated to the fact-finding and decision-making
       processes of the court, a psychologist appointed by the court to evaluate a family
       and make a recommendation in a custody dispute is performing a function
       intimately related and essential to the judicial process. [Id. at 133 n 3 (emphasis
       added).]

        The Diehl Court listed four public policy considerations supporting the application of
quasi-judicial immunity: “(1) the need to save judicial time in defending suits, (2) the need for
finality in the resolution of disputes, (3) to prevent the threat of lawsuit from discouraging
independent action, and (4) the existence of adequate procedural safeguards.” Id. at 133. We
reasoned that “if these individuals are subject to lawsuits, they will be much less willing to serve
the court in such a capacity,” and it would have “a chilling effect on court appointments and may
deter psychologists from accepting court appointments or may color their recommendations.” Id.
at 134. We also noted that “[t]here are adequate procedural remedies and safeguards inherent in
the judicial system that hold court-appointed professionals accountable for their actions.” Id.

        In the present case, Zak was not appointed to help the trial court make a custody
determination, unlike the psychologist in Diehl. The custody order required Hanysz and Pursley
to attend joint co-parenting counseling to improve their parenting and communication with each
other. Nothing in the order indicates that Zak was appointed by the court to perform an evaluation
or recommendation. Instead, this order provided that, whoever the therapist was, they were to give
treatment to Hanysz and Pursley. Zak was not “appointed by the trial court to act as a factfinder
and provide information essential to the decision-making process.” Id. at 133 n 3. Rather, she
was selected by Hanysz and Pursley under the custody order “to render treatment to a party or
individual [i.e., to Hanysz and Pursley], a remedial function arguably unrelated to the fact-finding


                                                -4-
and decision-making processes of the court.” Id. The order also related only to Hanysz and
Pursley. Therapy was not ordered for PH, and it appears that the parties began this on their own.
Many of Hanysz’s claims related to Zak’s treatment of PH, which was outside the scope of the
court order. Like the trial court, we do not believe that Zak was entitled to absolute, quasi-judicial
immunity as Diehl is not on point.

        Still, we agree with the trial court that Zak’s affidavit and her role in the family-court
proceedings rendered her entitled to witness immunity. As explained above, “[s]tatements made
during the course of judicial proceedings are absolutely privileged, provided they are relevant,
material, or pertinent to the issue being tried,” Maiden, 461 Mich at 134, and this immunity extends
to statements made in affidavits, Couch, 193 Mich App at 295. Zak’s affidavit was part of
Pursley’s motion to suspend parenting time, and it was relevant, material, and pertinent to whether
Hanysz’s parenting time should be suspended. Zak affirmed that she could testify to the contents
of the affidavit. Thus, any claims relating to the submission of the affidavit or her role in the
family-court proceedings were barred by witness immunity.4

        But that is not the end of our analysis. The trial court determined that all of the counts in
Hanysz’s complaint, except for the unjust enrichment count, were based on the affidavit. We find
this understandable: Counts I through V of the complaint each alleged negligence by Zak and
referenced the affidavit of merit to assert that Zak breached the applicable standard of care. As
noted, the affidavit of merit, in turn, stated that the affiant relied on Zak’s 2018 affidavit. And
Count VI and, implicitly, Count VII, were premised upon the preceding counts. Nevertheless,
upon closer inspection, we disagree with the trial court’s conclusion that the allegations in Counts
I through VII were all based on Zak’s affidavit.

        Count I related to the affidavit because it addressed Zak’s decision to recommend in her
affidavit that Hanysz’s parenting time be suspended. Count V also involved the contents of the
affidavit. In Count V, Hanysz alleged that Zak breached the standard of care as a psychologist



4
  For the first time on appeal, Hanysz alternatively argues that witness immunity should not apply
to Zak because she essentially acted as a complaining witness, a common law exception to absolute
witness immunity. This argument is waived because Hanysz did not raise it before the trial court.
Walters v Nadell, 481 Mich 377, 387; 751 NW2d 431 (2008). Even if we were to exercise our
discretion to consider it, the argument lacks merit. At common law, “the generally accepted rule
was that one who procured the issuance of an arrest warrant by submitting a complaint could be
held liable if the complaint was made maliciously and without probable cause.” Malley v Briggs,
475 US 335, 340-341; 106 S Ct 1092; 89 L Ed 2d 271 (1986). Hanysz relies on the Sixth Circuit
Court of Appeals’ decision in Todd v Weltman, Weinberg & Reis Co, LPA, 434 F3d 432, 439, 444
(CA 6, 2006), in which the defendant allegedly initiated an improper garnishment proceeding, for
the proposition that immunity does not apply to complaining witnesses who “ ‘set the wheels of
government in motion by instigating a legal action.’ ” Quoting Wyatt v Cole, 504 US 158, 164-
165; 112 S Ct 1827; 118 L Ed 2d 504 (1992). Zak did not “set the wheels of government in
motion” by writing her affidavit; it was Pursley who filed the motion to suspend Hanysz’s
parenting time.



                                                 -5-
when she insisted that she was the only therapist who could help PH and that switching to another
therapist would cause irreparable harm to PH. Zak’s affidavit stated that one reason for her
recommendation to change Hanysz’s parenting time was Zak’s concern that “if [PH] is not
permitted to remain in counseling with me, irreparable harm will result to her psychological well-
being given that she has come to rely on this support over the past seven years.” The affidavit of
merit also supports that Count V related to Zak’s affidavit. The affidavit of merit contended that
Zak violated ethical standards “when she purported herself to be the only therapist who could help
this family by writing that Mr. Hanysz’[s] daughter would suffer ‘irreparable harm’ were the
family to engage a different provider.” The affidavit of merit is referring to Zak’s statement in her
affidavit attached to Pursley’s motion to suspend parenting time. Thus, Hanysz’s negligence claim
in Count V is also barred by witness immunity because it directly related to the contents of Zak’s
affidavit.

        On the other hand, the remaining five counts addressed separate matters. In Count II,
Hansyz claimed that Zak breached the standard of care as a psychologist when she treated both
Hanysz and PH individually. In Count III, Hanysz alleged that Zak breached the standard of care
as a psychologist when she treated PH after Hanysz revoked his consent. In Count IV, Hanysz
alleged that Zak breached the standard of care when she authored and released letters with
confidential information without first notifying him.5 In Count VI, Hanysz claimed that Zak had
engaged in extreme or outrageous conduct that was intentional or reckless by her actions described
in Counts I to V.6 In Count VII, Hanysz summarily alleged that Zak breached her duty of care as
the treating psychologist to Hanysz. These counts addressed Zak’s professional conduct as the
family therapist and were unrelated to the affidavit or Zak’s role in the parenting-time litigation.
In fact, based on the timeline of events, it appears that these claims occurred before the filing of
Pursley’s motion to suspend Hanysz’s parenting time, with Zak’s affidavit attached in support.
Accordingly, Counts II, III, VI, and VII were not barred by witness immunity, and the record does
not permit us to determine whether Count IV was barred by witness immunity.

                                        IV. CONCLUSION

       Although the trial court was correct in its analysis of the affidavit and in the dismissal of
Counts I and V, the court erred by failing to separately address Hanysz’s claims and by dismissing
Counts II, III, IV, VI, and VII. Therefore, we affirm the grant of summary disposition as to Counts
I and V, reverse the grant of summary disposition as to the remaining counts, and remand for




5
  It is unclear what letters Hanysz is referring to in Count IV because nowhere in the complaint or
in the affidavit of merit are any such letters clearly described. To the extent that these letters were
released as part of the family-division proceedings, they would likely be protected under witness
immunity similar to the affidavit. The parties can address this issue on remand.
6
 Because Hanysz’s claims in Counts I and V (and possibly IV) are barred by witness immunity,
only the allegations in Counts II, III, and possibly IV can be used to sustain his IIED claim in
Count VI.


                                                 -6-
further proceedings consistent with this opinion. We do not retain jurisdiction.




                                                            /s/ Brock A. Swartzle
                                                            /s/ Amy Ronayne Krause
                                                            /s/ Kristina Robinson Garrett




                                               -7-